Citation Nr: 1450430	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  06-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with dysthymic disorder and polysubstance abuse in full remission, currently evaluated 50 percent disabling.

2.  Entitlement to an increased disability rating for service-connected human immunodeficiency virus (HIV) infection, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Eugene F. Nosco, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to March 1985.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal of a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2009, the Veteran testified at a videoconference hearing before the undersigned.  The transcript of the hearing is of record.

In June 2010 the Board denied entitlement to an increased disability rating for service-connected dysthymia, currently evaluated 50 percent disabling, and remanded entitlement to an increased disability rating for service-connected HIV infection, currently evaluated 30 percent disabling.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the parties submitted a Joint Motion for Remand (Joint Motion), and the Court issued an Order which incorporated the Joint Motion, vacated the Board's 2010 decision, to the extent that it denied entitlement to a rating higher than 50 percent for service-connected dysthymia, and remanded the claim to the Board. 

Thereafter, the claim for a higher evaluation for dysthymia was remanded by the Board in April 2012 for further development.

In a March 2014 RO rating decision, service connection was granted for intertwined mental condition.  The claim, therefore, has been recharacterized above.

The issue of entitlement to an increased disability rating for service-connected HIV infection, currently evaluated 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal the Veteran's PTSD with dysthymic disorder and polysubstance abuse in full remission manifested symptoms of suicidal ideation, difficulty in adapting to stressful circumstances, and depression.

2.  At no point during the period on appeal has the Veteran's PTSD with dysthymic disorder and polysubstance abuse in full remission manifested total occupational and social impairment evidenced by gross impairment to thought processes and communication or persistent delusions or hallucinations and there is no probative evidence of a persistent danger of the Veteran hurting herself or others, a disorientation to time or place, or memory loss for names of close relatives or herself.


CONCLUSION OF LAW

The criteria for a rating of 70 percent disabling, but not higher, for PTSD with dysthymic disorder and polysubstance abuse in full remission have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in letters dated in May 2004 and March 2006.  The claim was subsequently readjudicated, most recently in a Supplemental Statement of the Case dated in July 2014.

As for the duty to assist, all adequately identified and available pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The substance of VA psychiatric treatment records dated since March 2013 has been fully provided or discussed and summarized in the VA examination reports dated in February and May 2014.  The Veteran has been afforded multiple VA examinations regarding the severity of his disability, most recently in February and May 2014.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with dysthymic disorder and polysubstance abuse in full remission has been rated 50 percent disabling by the RO under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders provides that a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In November 2003 the Veteran reported that she was feeling suicidal.  She endorsed hearing extracranial voices having a conversation, but indicated that this only occurred when she was using crack.  She denied psychotic symptoms or manic symptoms when she was sober.  She reported being diagnosed with dysthymia in the past and that she had struggled with depressive symptoms for years, even when sober.  Mental status examination revealed the Veteran to be alert and oriented times four.  She was calm, cooperative lying in bed with minimal eye contact.  Speech was soft and slow.  Thought process was logical and goal directed.  There was suicidal ideation with plan.  Her mood was depressed and affect restricted.  Insight and judgment were fair.  There were no deficits of memory.  Concentration was intact and knowledge base was appropriate for education.  Her gait was steady.  The provider diagnosed the Veteran with polysubstance dependence and assigned a GAF score of 25.

In another treatment note dated in November 2003 the Veteran was noted to be clean, neat and dressed appropriately.  She was alert and oriented times three.  There was no psychomotor retardation or hyperactivity.  Speech was RRR and coherent.  Her mood was dysphoric and her affect was restricted.  Thought process was goal oriented and logical.  There were no delusions, hallucinations, or other psychotic symptoms noted.  There were no suicidal or homicidal ideations.  Memory had no impairment.  Attention and concentration were intact.  Insight and judgment were fair.  Eye contact was steady.  She was cooperative and there were no tremors or tics.  The Veteran was diagnosed with polysubstance dependence and possible cocaine induced depressive disorder and history of dysthymic disorder.  She was assigned a GAF of 35.

In another treatment note dated in November 2003 the Veteran was noted to have a depressed mood with appropriate affect.  She had insight into the situation and the steps needed to address the issue.  The Veteran was diagnosed with cocaine dependence, alcohol dependence, cannabis abuse rule out dependence, hallucinogen and opiate abuse, and rule out substance induced mood disorder.  The Veteran was assigned a GAF score of 50.

In December 2003 the Veteran was clean, neat, and dressed in hospital clothing.  Her speech was soft and regular rate and rhythm.  Thought process was goal oriented and logical.  She was slightly irritable and her affect was restricted but brightened with conversation.  She had no delusions, hallucinations or other psychotic symptoms.  There was no suicidal or homicidal ideation.  Her associations were intact.  She was alert and oriented times three and had the ability to sustain focus and concentrate.  Her language skill was intact.  Her fund of knowledge was appropriate to her educational level.  Insight was poor to fair and judgment was poor.  There was no cogwheeling, tremors or tics.  Eye contact was steady and sleepy.  The Veteran was cooperative.  She was diagnosed with polysubstance abuse, alcohol abuse, and substance induced mood disorder.  The Veteran was assigned a GAF score of 45.

In another VA treatment note dated in December 2003 the Veteran was assigned a GAF score of 50.

In March 2004 the Veteran was noted to be clean, neat and dressed appropriately.  There was no psychomotor retardation or hyperactivity noted.  Speech was regular in rate and rhythm and coherent.  Thought process was goal oriented and logical.  Mood was euthymic and affect was full and appropriate.  There were no delusions, hallucinations or other psychotic symptoms.  She had suicidal ideation with plan.  She was not homicidal.  Associations were intact.  She was alert and oriented in three spheres.  There was no impairment of memory.  The ability to sustain a focus and concentrate was intact.  She was able to name objects and repeat phrases.  Fund of knowledge was appropriate to educational level.  She had some insight to illness and was able to understand some situations and act appropriately.  There was no cogwheeling, tremors or tics.  Gait was steady and posture was erect.  Eye contact was steady.  The Veteran was diagnosed with polysubstance abuse, substance induced mood disorder versus depression not otherwise specified, and was assigned a GAF score of 30.

In another treatment note dated in March 2004 the Veteran was noted to have no suicidal ideations but to have poor insight into the illness and poor ability to understand situations and act appropriately.  She was diagnosed with substance dependence and substance induced mood disorder and was assigned a GAF score of 25.

In another treatment note dated in March 2004 the Veteran was assigned a GAF score of 30.

In another treatment note dated in March 2004 the Veteran was noted to be cooperative and had a dysphoric mood with blunted affect.  The Veteran was diagnosed with cocaine dependence, alcohol dependence, cannabis abuse rule out dependence, hallucinogen and opiate abuse, and rule out substance induced mood disorder.  She was assigned a GAF score of 52.

In other treatment notes dated in March 2004 the Veteran was assigned GAF scores of 30, 56, and 55.

In May 2004 the Veteran was clean, neat, and dressed appropriately.  There was no psychomotor retardation or hyperactivity.  Speech was regular in rate and rhythm.  Speech was coherent.  Thought process was goal oriented and logical.  There were no delusions, hallucinations or other psychotic symptoms.  There were no suicidal or homicidal ideations.  Associations were intact.  She was alert and oriented in three spheres.  There was no impairment of memory.  The Veteran was able to sustain focus and concentrate.  She could name objects and repeat phrases.  Fund of knowledge was appropriate to educational level.  She had poor insight into illness but was able to understand situations and act appropriately.  There was no cogwheeling, tremors or tics.  Gait was steady and posture erect.  Eye contact was steady.  Attitude was cooperative.  The Veteran was diagnosed with depression not otherwise specified and history of cocaine and alcohol dependence in sustained full remission.  She was assigned a GAF score of 50.

The Veteran was afforded a VA medical examination in June 2004.  The Veteran had problems with chronic anxiety.  She had chronic low mood.  The Veteran's picture was complicated by the use of crack cocaine and alcohol.  She reported that she had not used the drugs in the prior three months.  She reported that she had problems with poor sleep and frequent awakenings secondary to nocturia and pain.  She reported in general her physical symptoms tended to worsen significantly with any stress.  She stated that she felt that she was unable to work because a full day would just be too overwhelming.  She tried to remain active in the community.  She volunteered two days a month for a few hours at a time at the Salvation Army.  She was speaking to members of her church about starting a home for young mothers.  She was having some difficulty with memory and missed appointments because she was unable to remember them.  She had intermittent thoughts of death and suicide at times, no active plan with the last thoughts approximately three months earlier in association with her actively using drugs and alcohol.  She reported a poor appetite but that she had not lost any weight.  She remained active at home and did not have any anhedonia.  

Mental status examination revealed the Veteran to be pleasant, well-groomed, alert and oriented times three, and in no apparent distress.  She appeared somewhat tired and fatigued.  Eye contact was good.  Speech was spontaneous, normal cadence.  Mood was depressed.  Affect was congruent.  Thought process was logical and goal directed.  Thought content was negative for lethality, no psychoses.  Attention, concentration, and memory were intact.  Assessment of intelligence was above average.  Insight and judgment were full and gait was normal.  

The Veteran was diagnosed with dysthymia, substance-induced mood disorder, polysubstance abuse, in early full remission.  The Veteran was assigned a GAF score of 52.

The examiner noted that it was believed that the Veteran's service-connected dysthymic disorder limited her ability to be employable.  The examiner reported that if she were able to keep her drug and alcohol abuse under control she would gain better control of her dysthymia and be able to return to at least some type of employment.

In July 2004 the Veteran reported that she was more depressed.  She had low mood, poor energy, and felt pretty hopeless and anxious.  She indicated that she could not concentrate or enjoy things around her.  Mental status examination revealed the Veteran to be dirty, disheveled, and very sleepy.  Psychomotor activity was slow with deliberate movements and speech.  Speech was slightly slurred and slow.  Thought process was goal oriented and logical.  Mood was low and affect was restricted.  There were no delusions, hallucinations or other psychotic symptoms noted.  There were no suicidal or homicidal ideations.  Associations were intact.  She was alert and oriented in three spheres.  There was no impairment of memory.  She had the ability to sustain a focus and concentrate.  Fund of knowledge was appropriate to educational level.  She had poor insight into illness, but was able to understand situations and act appropriately.  There was no cogwheeling, tremors, or tics.  Gait was steady and posture erect.  Eye contact was steady.  Attitude was cooperative.  The Veteran was diagnosed with depression not otherwise specified and history of cocaine and alcohol dependence, continuous.  She was assigned a GAF score of 50.

In another treatment note dated in July 2004 the Veteran was noted to feel some amount of hopelessness about her situation.  She denied suicidal ideation.  She was diagnosed with cocaine dependence, alcohol dependence, cannabis abuse rule out dependence, hallucinogen and opiate abuse, and rule out substance induced mood disorder.  She was assigned a GAF score of 51.

Mental status examination in September 2004 revealed that the Veteran was clean, neat, and dressed appropriately.  There was no psychomotor retardation or hyperactivity.  Speech was deliberate and slowed but coherent.  Thought process was goal oriented and logical.  Mood and affect were noted to be neutral and affect was serious and restricted.  There were no delusions, hallucinations, or other psychotic symptoms.  There were no suicidal or homicidal ideations.  Associations were intact.  She was alert and oriented in three spheres.  There was no impairment of memory.  Fund of knowledge was appropriate to her educational level.  She was able to sustain focus and concentrate.  She had poor insight into her illness and was sometimes able to understand the situations.  There was no cogwheeling, tremors or tics.  Gait was steady and posture erect.  Eye contact was steady.  Attitude was cooperative.  The Veteran was diagnosed with depression not otherwise specified, cocaine and alcohol dependence, continuous.  She was assigned a GAF score of 45.

Mental status examination in November 2004 revealed that the Veteran was clean, neat, and dressed casually.  There was psychomotor retardation.  The Veteran was very tired with droopy eyes and yawning.  Speech was deliberate and slowed but coherent.  Thought process was goal oriented and logical.  Mood and affect were noted to be neutral and affect was serious and restricted.  There were no delusions, hallucinations, or other psychotic symptoms.  There were no suicidal or homicidal ideations.  Associations were intact.  She was alert and oriented in three spheres.  There was no impairment of memory.  Fund of knowledge was appropriate to her educational level.  She was able to sustain focus and concentrate.  She had poor insight into her illness and poor judgment.  There was no cogwheeling, tremors or tics.  Gait was steady and posture erect.  Eye contact was steady.  Attitude was cooperative.  The Veteran was diagnosed with depression not otherwise specified, cocaine and alcohol dependence, continuous, and marijuana abuse.  She was assigned a GAF score of 40.

Mental status examination in March 2005 revealed the Veteran to be alert, attentive and oriented times three.  She was cooperative and reasonable.  Grooming was appropriate.  There was psychomotor retardation described as slightly irritable.  Speech was normal rate and rhythm and noted to be slow.  Language was intact.  Affect was congruent with mood.  Affect was blunted, restricted, and constricted.  Mood was depressed.  There were no formed hallucinations or illusions.  However, there was ear ringing and strange vision that something was always moving in her peripheral visual field.  Thought process and association were normal and coherent.  There was suicidal ideation that was passive without a plan.  She contracted for safety.  Insight was limited.  Memory was intact for remote and recent.  Fund of knowledge was average.

In June 2005 the Veteran was diagnosed with cocaine withdrawal induced mood disorder, alcohol abuse, cannabis abuse, cocaine abuse, methamphetamine abuse, and tobacco abuse.  She was assigned a GAF score of 25.

Mental status examination in March 2006 revealed the Veteran to not be able to keep her eyes open and falling asleep during the interview.  Speech was slow, soft, slurred, and not well articulated (sleepy).  Thought process was slowed.  Associations were within normal limits.  She had suicidal thoughts of overdose.  Insight and judgment were not within normal limits and noted to be minimal.  Fund of knowledge was normal.  Mood and affect were depressed.  The Veteran was diagnosed with cocaine dependence, alcohol dependence, cannabis abuse, nicotine dependence, substance induced mood disorder, and history of dysthymia per record.  The Veteran was assigned a GAF score of 25 to 30.

A mental status examination later in March 2006 revealed the Veteran's appearance to be within normal limits.  Speech was within normal limits.  Thought process was within normal limits.  Associations were not within normal limits and noted to be inappropriate.  Thought content was within normal limits.  Insight and judgment were minimal.  Fund of knowledge was not within normal limits.  Mood and affect were within normal limits.  The Veteran was diagnosed with cocaine dependence, alcohol dependence, cannabis abuse, nicotine dependence, substance induced mood disorder, and history of dysthymia per record.  The Veteran was assigned a GAF score of 40.

In June 2006 the Veteran was assigned a GAF score of 40 to 45.

In July 2006 the Veteran was noted to have been admitted for suicidal ideas in March 2006 and then to the domiciliary later that month.  Her medications were discussed.  The Veteran reported crying spells one to two times per month.  There was no change in appetite.  She was unhappy with her present life circumstances.  She made an attempt to overdose back in 1981.  She had some philosophical questions about the purpose of life.  She was not suicidal or homicidal.  She did not feel hopeless.  She was alert and able to express herself.  There was no thought disorder.  There was no speech pathology.  She was oriented times three.  Her memory for past and recent was good.  Attention span and concentration were good.  Insight and memory were not impaired.  The Veteran was diagnosed with dysthymic disorder, chronic, multisubstance dependence in early remission, and HIV.  The Veteran was assigned a GAF score of 50.

In August 2006 the Veteran reported that she was sleeping poorly.  Her weight was stable.  There was no psychomotor agitation or retardation.  She had fatigue.  There were no feelings of worthlessness or guilt.  There was no diminished concentration or indecisiveness.  There were no recurrent thoughts of death, suicidal ideation or attempt.  There was no homicidal ideation.  There were no hallucinations, delusions or paranoia.  The Veteran denied anxiety/panic attacks.  She had some irritability.  There were no manic symptoms.  Mental status examination was within normal limits with the exception of mood and affect.  The Veteran was described as mildly dysthymic and full range of affect.  The Veteran was diagnosed with dysthymia, cocaine dependence, alcohol dependence, cannabis abuse, and nicotine dependence.  The Veteran was assigned a GAF score of 45 to 50.

In October 2006 the Veteran reported a mood of six to seven out of ten on the depression scale.  She reported interest in working and that she had a hair salon where she was "manager."  There was no problem with appetite and weight was stable.  She slept three to four hours, woke up and then was able to get back to sleep within an hour.  There was no psychomotor agitation or retardation.  She had fatigue.  There were no feelings of worthlessness or guilt.  There was no diminished concentration or indecisiveness.  There were no recurrent thoughts of death, suicidal ideation or attempt.  There was no homicidal ideation.  There were no hallucinations, delusions or paranoia.  The Veteran denied anxiety/panic attacks.  She had some irritability.  There were no manic symptoms.  Mental status examination was within normal limits with the exception of mood and affect.  The affect was flat, brightened during session.  The Veteran was diagnosed with dysthymic disorder, depression secondary to medical condition of HIV, and history of polysubstance dependence.  The Veteran was assigned a GAF score of 45 to 50.

In January 2007 the Veteran was noted to have been admitted to the acute unit after voicing thoughts of wanting to harm herself.  Thereafter she was transferred to the domiciliary.  She was pleasant and cooperative.  Her affect was appropriate to her mood which was calm.  She was not psychotic.  She was oriented in three spheres and her memory for remote and recent events was fair.  She was assessed not to be suicidal or homicidal.  The Veteran was assigned a GAF score of 45.

In July 2007 the Veteran reported a depressed mood.  She reported that she was irritable secondary to stress.  She reported interest in studying and getting a job.  She socialized with other Veterans.  There was no problem with appetite and weight was stable.  She was sleeping eight hours and felt rested in the morning.  There was no psychomotor agitation or retardation.  She had fatigue.  There were no feelings of worthlessness or guilt.  There was no diminished concentration or indecisiveness.  There were no recurrent thoughts of death, suicidal ideation or attempt.  There was no homicidal ideation.  There were no hallucinations, delusions or paranoia.  The Veteran denied anxiety/panic attacks.  She had some irritability.  There were no manic symptoms.  Mental status examination was within normal limits.  The Veteran was diagnosed with depressive disorder and polysubstance dependence in remission.  The Veteran was assigned a GAF score of 70.

In March 2007 the Veteran was assigned a GAF score of 40 to 45.

In October 2007 the Veteran was reported to be nicely dressed and groomed.  She reported sadness/irritable mood due to psychosocial stress.  She was currently studying to be a medical transcriptionist and reportedly did not get along with her supervisor.  She reported problems with her relationship.  She reported interest in studying and getting a job.  She socialized with other Veterans and attended a day program.  There was no problem with appetite and she gained eight pounds over four months.  She was sleeping five to six hours with interruptions.  She did not feel rested in the morning.  There was no psychomotor agitation or retardation.  She had fatigue.  There were no feelings of worthlessness or guilt.  There was no diminished concentration or indecisiveness.  There were no recurrent thoughts of death, suicidal ideation or attempt.  There was no homicidal ideation.  There were no hallucinations, delusions or paranoia.  The Veteran denied anxiety/panic attacks.  She had some irritability.  There were no manic symptoms.  Mental status examination was within normal limits with the exception of mood and affect.  The Veteran was diagnosed with depressive disorder and polysubstance dependence in remission.  The Veteran was assigned a GAF score of 60.

In November 2007 the Veteran reported that she felt sad and tearful.  She was able to focus and concentrate.  Her sleep was not interrupted.  Appetite was good.  She denied any thoughts of self-harm.  She did not have paranoid delusions or hallucinations.  She denied current use of drugs or alcohol.  Mental status examination was within normal limits with the exception of mood and affect.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

In December 2007 the Veteran reported that she felt more depressed in the last month.  She had diminished energy and interest.  She slept well and her appetite was good.  She was able to concentrate on her studies.  There was no evidence of psychosis, hypomanic, or manic symptoms.  The Veteran denied suicidal or homicidal thoughts, ideations or plans.  Mental status examination was within normal limits with the exception of mood and affect.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

In January 2008 the Veteran reported that her mood has improved.  She had trouble staying asleep after about six hours.  The Veteran denied suicidal or homicidal thoughts, ideations or plans.  Mental status examination was within normal limits.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

The Veteran was afforded a VA medical examination in February 2008.  The Veteran reported symptoms of depression, anxiety, and significant chemical dependency problems.  The Veteran was noted to have struggled with relapses.  She has had no steady employment since 2003 when she operated a beauty parlor.  She related that she was fired from a job in December 2006 due to her husband telling her employer that she was HIV and hepatitis positive.  She reported that she has felt traumatized and was afraid to try employment.  She was attending school but was worried about her chances to reenter the workforce.  Most of the school work was online but she commuted twice a week to a campus.  She was training to be a medical office assistance and has been getting very good grades.  

The Veteran lived in her solo apartment.  She went to the grocery store but more often made use of a local food pantry.  She cooked her own meals at home and kept house for herself.  She had a vehicle and drove okay for moderate distances but complained that fatigue affected her ability to make longer trips.  She was involved in a 12 step program.  

Most mornings she got up easily but with some trepidation about facing the day.  She studied first thing in the morning and then would go the VA Medical Center for Day Hospital.  She would socialize with the other clients there and stated that she was mostly comfortable, except when she worried about the subject of HIV coming up.  She commuted to her school twice a week.  Most evenings she ate at home alone and then attended a 12 step meeting.  

She got six to seven hours a sleep.  She stated that she did have some thoughts of harming herself, although not with a plan.  She often felt hopeless.  Eating and appetite were reported to be okay.  She had a lot of fatigue.  She sometimes liked to avoid decisions.  She stated that her memory and concentration were okay, but that she worried that they would let her down.  She was sometimes forgetful.  She appeared to have some motivation and some goals, although she had doubts about how well she would do when she got out on the job market.  She was self-critical and brooded a good deal.  She saw herself as anxious and nervous.  Impatience was noted.

The Veteran was noted to be mildly anxious.  Her speech was logical and related with no indication of hallucinations, delusions or formal thought disorder.  There was no flight of ideas, no loosening of associations, and no obsessions or compulsions.  The Veteran admitted to excessive worry.  She was oriented times three, with adequate memory and concentration.  She appeared to have good cognitive status.  Sleep disturbance was moderate.  There was no indication of an eating problem.  

The examiner reported that the Veteran appeared to be someone who showed reduced reliability and productivity due to mental disorder signs and symptoms.  The Veteran was diagnosed with dysthymic disorder and polysubstance dependence in full sustained remission.  She was assigned a GAF score of 48.

In April 2008 the Veteran reported that she was doing fairly well.  She sometimes felt depressed but the feeling did not last very long.  Anxiety was less and there were no panic attacks.  She sometimes forgot to take her nighttime medications.  There were no hallucinations or delusions.  She slept well and her appetite was good.  The Veteran denied suicidal or homicidal thoughts, ideations or plans.  Mental status examination was within normal limits.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

In July 2008 the Veteran reported that she slept well and appetite was fair.  The Veteran denied suicidal or homicidal thoughts, ideations or plans.  Mental status examination was within normal limits.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

In October 2008 the Veteran reported that she had been feeling depressed lately.  Mental status examination revealed the Veteran to be ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  Her speech was clear, concise, goal directed, and nonpressured.  She was eating well and her weight was stable.  She was sleeping better.  Her mood appeared stable and she cited feeling depressed.  Concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking.  There were no thought of harm to others.  She had occasional thoughts of harm to herself.  She rejected suicidal ideation.  She acknowledged periods of anxiety.  Insight and judgment were good.  Fund of knowledge was average or above.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 50.

In March 2009 the Veteran reported trouble sleeping and getting to bed late due to feeling anxious.  Mental status examination revealed that she was ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  Her speech was clear, concise, goal directed, and nonpressured.  She was eating ok, appetite was sporadic, and her weight was down.  She was sleeping in brief intervals of three to four hours.  Her mood appeared stressed and she cited feeling depressed.  Concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking.  There were no thoughts of harm to others.  She had occasional thoughts of harm to herself.  She rejected suicidal ideation.  There were no signs of hypomanic or manic behavior.  She acknowledged periods of anxiety.  Insight and judgment were good.  Fund of knowledge was average or above.  The Veteran was diagnosed with depressive disorder and cocaine dependence.  The Veteran was assigned a GAF score of 45.

She reported fleeting thoughts of suicide but denied a plan in March 2009.

The Veteran was afforded a VA medical examination in April 2009.  The Veteran drove herself to the appointment.  She presented as subdued, possibly serious, but she showed some affective flexibility as the interview progressed.  She did not appear inclined to exaggerate her symptoms as they spoke face to face.  However, some of her written submissions would seem to show a quality of exaggeration.  She made good eye contact and was appropriately groomed.  The Veteran reported progress on her degree was less smooth for the past year.  She complained of problems with concentration.  She expected to graduate but indicated that she did not believe that she would be able to be employed due to her anxiety and her HIV status.  

The Veteran lived in her own apartment.  She kept house for herself but sometimes it was a bit neglected.  She drove with no special problems.  She shopped for groceries, cooked meals at home, stated sometimes her energy was low enough that her fatigue was severe enough that she does not feel up to cooking.  She remained in a 12 step program.  She attended church.  She had a few female friends.  She kept in touch with some of her siblings by phone.  She would go out for meals and she and her boyfriend would go to a movie or sometimes to a concert.  Most days the Veteran would be at the apartment in the morning, would have something to eat and would study pretty early in the day.  She had classes on campus two days a week.  She went to 12 step meetings some nights.  

She got up in the morning sometimes feeling unrested but also typically felt anxious as she woke up and got ready to face her day.  Nightmares were infrequent.  She had frequent thoughts of suicide but denied current intent.  She had frequent crying spells.  She described herself as frequently angry and tending to worry a lot.  She would be restless, anxious, and not able to be calm a lot of the time.  She got a good night sleep the night prior to the exam.  The Veteran's weight was stable.  She ate well enough.  She had very many low moods, characteristically of low energy, and fatigue.  She was shy, withdrawn and not comfortable around people.  

Objectively, the Veteran appeared serious, not in acute distress.  Her speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  There was no flight of ideas, no loosening of associations.  There were no obsessions or compulsions.  The Veteran was oriented times three with adequate memory and concentration for purposes of the interview.  Sleep disturbance was significant.  There was no indication of an eating problem.  The Veteran appeared close to desired chart weight.  

The examiner opined that the Veteran's polysubstance abuse was less likely as not caused or aggravated by her dysthymic disorder.

The Veteran was noted to continue as someone who showed reduced reliability and productivity due to the signs and symptoms of her dysthymic disorder.  The Veteran was diagnosed with dysthymic disorder and polysubstance dependence in full sustained remission.  She was assigned a GAF score of 48.

In June 2009 mental status examination revealed the Veteran to be ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  Her speech was clear, concise, goal directed, and nonpressured.  She was eating ok, appetite was sporadic, and her weight was down.  She was sleeping better.  Her mood appeared stressed and she cited feeling depressed at times.  Concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking.  There were no thoughts of harm to others.  She had occasional thoughts of harm to herself.  She rejected suicidal ideation.  There were no signs of hypomanic or manic behavior.  She acknowledged periods of anxiety.  Insight and judgment were good.  Fund of knowledge was average or above.  The Veteran was diagnosed with depressive disorder and cocaine dependence.  The Veteran was assigned a GAF score of 45.

At the hearing before the undersigned in November 2009 the Veteran reported that her normal was very depressed.  She was not interested in doing anything.  She had to force herself to study and get her homework done.  She had trouble getting up in the morning.  The Veteran reported low mood and low energy.  

In April 2010 and July 2010  mental status examinations revealed the Veteran to be ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  Her speech was clear, concise, goal directed, and nonpressured.  She was eating ok, appetite was sporadic, and her weight was down.  She was sleeping better.  Her mood appeared stressed and she cited feeling depressed.  Concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking.  There were no thoughts of harm to others.  She had occasional thoughts of harm to herself.  She rejected suicidal ideation.  There were no signs of hypomanic or manic behavior.  She acknowledged periods of anxiety.  Insight and judgment were good.  Fund of knowledge was average or above.  The Veteran was diagnosed with depressive disorder and cocaine dependence in remission.  The Veteran was assigned a GAF score of 55.

In another treatment note dated in July 2010 the Veteran was reported to be very depressed due to being terminated from her job.  She indicated that she was suicidal and was planning to overdose on her Ambien.  She reported homicidal ideation towards her co-workers.  She had low energy, increased irritability, poor appetite, some concentration difficulties and distractible, feelings of guilt and worthlessness, moderate anhedonia, audio hallucination, and some psychomotor retardation.  She was diagnosed with major depressive disorder, recurrent, severe, and polysubstance dependence in sustained full remission.  The Veteran was assigned a GAF score of 23 at admission and a GAF score of 40 at discharge.

In September 2010 the Veteran was noted to present with a neutral mood to mild anxiety and depression.  In October 2010 the Veteran reported that she had been cutting hair up to six days a week.  In November 2010 the Veteran was noted to present with moderate anxiety.  She was working and attending college.  In February 2011 the Veteran was noted to have anxiety and depression.

Psychiatry notes in December 2010 and March 2011 revealed the Veteran to be ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  The Veteran appeared to be a reliable historian.  Speech was clear, concise, goal directed, and non-pressured.  The Veteran was eating ok, appetite was sporadic, and weight was down.  She was sleeping better but needed a hypnotic at times due to her work schedule.  Her mood appeared stressed and she cited feeling depressed.  Her concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking noted.  There were no thoughts of harm to others.  She had thoughts of harm to self or suicidal ideation which she rejected.  There were no signs of hypomanic or manic behavior observed.  The Veteran acknowledged continuing periods of anxiety.  Her insight and judgment were good.  Fund of knowledge was average or above.  She was assessed with depressive disorder not otherwise specified and cocaine dependence in remission.  The Veteran was assigned a GAF score of 55.

Treatment notes in March 2011 reveal a mood that was neutral to moderately anxious.  Treatment notes in April and May 2011 reveal anxiety and depression.  In addition, the Veteran was noted to have a slightly blunted affect in April 2011.  Treatment notes in July 2011 reveal anxiety and depression.  She was noted to be working in August 2011.  In December 2011 the Veteran was assigned a GAF score of 55.

June 2011 and December 2011 VA treatment notes revealed the Veteran to be ambulatory, cooperative with evidence of good grooming.  There were no tremors or abnormal motor movements.  Veteran appeared to be a reliable historian.  Speech was clear, concise, goal directed, and non-pressured.  The Veteran was eating ok, appetite was sporadic, and weight was down.  She was sleeping fair but needed a hypnotic at times due to her work schedule.  Her mood appeared stressed and she cited feeling depressed.  Her concentration was below normal and interest in activities was limited.  Her ability to make decisions was not impaired.  Self-esteem and self-confidence were good.  There were no signs of delusional or psychotic thinking noted.  There were no thoughts of harm to others.  She had had thoughts of harm to self or suicidal ideation which she rejected.  There were no signs of hypomanic or manic behavior observed.  The Veteran acknowledged continuing periods of anxiety.  Her insight and judgment were good.  Fund of knowledge was average or above.  She was assessed with depressive disorder not otherwise specified and cocaine dependence in remission.  The Veteran was assigned a GAF score of 55.

A private opinion dated in December 2011 reports that the Veteran's depression and anxiety related symptoms interfered with her daily functioning.  She seemed to have isolated herself from friends and family.  She struggled to complete routine household functions and found it difficult to complete complicated chores.  Her ability to concentrate or invest attention for a reasonable period of time seemed compromised.  She noted that her anxiety and depressive lack of motivation often left her paralyzed with an inability to come to a reasoned decision.  It was noted that it is likely that this dynamic had led to the Veteran's work related distress.

A January 2012 psychiatric consultation was noted to have high elevations on the validity scales and, therefore, statements should be interpreted with caution.  The Veteran endorsed many items associated with depression, pessimism, anxiety, and suicidal ideation.  Although she may appear sociable and likable initially, the Veteran may tend to over-react to perceived criticism or threat and respond in an angry, argumentative, and impulsive manner that would likely lead to significant problems in social relationships.  The Veteran may have difficulty coping with stress, unpleasant emotions, or guilt related to her past behaviors, and she may attempt to self-soothe through addictive or compulsive behaviors such as substance abuse, compulsive sexual behavior, gambling, or other self-defeating behaviors. 

In January 2012 the Veteran was noted to have mood and affect appropriate to level of stress.  There were no suicidal or homicidal ideations.  The Veteran was diagnosed with depressive disorder, not otherwise specified, polysubstance abuse in sustained full remission, and adult sexual abuse.  She was assigned a GAF score of 55.

Therapy notes from a social worker reveal that from November 2011 to July 2012 the Veteran had poor esteem, depression, and anxiety.  The records reveal GAF scores of 55 to 57.  

In a February 2012 treatment note the Veteran's mood and affect were noted to be appropriate to the level of stress.  No suicidal or homicidal ideations were noted.  She was assigned a GAF score of 55.

In March 2012 the Veteran was noted to have a GAF score of 55.

In March 2012 the Veteran was noted to be unemployed and that she quit her job in February 2012.  She lived with her husband.  She rated her depression as two to three out of ten.  She was sleeping fairly well.  Appetite was fair.  Energy level and motivation were okay.  Concentration was okay.  She convincingly denied any thoughts of self-harm or thoughts of harming anyone else.  

Mental status examination revealed the Veteran to be alert and oriented.  Speech was of normal rate and rhythm.  Language was intact.  Mood was euthymic.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact.  Fund of knowledge was average.  The Veteran was diagnosed with major depressive disorder, recurrent, severe without psychosis, and assigned a GAF score of 60.

In April 2012 the Veteran's mood and affect were appropriate to level of stress.  There were no suicidal or homicidal ideations.  The Veteran was diagnosed with depressive disorder not otherwise specified, polysubstance abuse in sustained full remission, and adult sexual abuse.  She was assigned a GAF score of 55.  

In May 2012 the Veteran was noted to have a depressed mood and assigned a GAF score of 55.  In another note dated in the same month the Veteran was assigned a GAF score of 50.

In a June 2012 psychiatry note it was reported that the Veteran had difficulty getting and holding a job.  She had anxiety, sleep difficulty and depression.  She had nightmares.  Mental status examination revealed the Veteran to be kempt in casual attire, cooperative with good eye contact, and to have no disturbance in psychomotor activity.  She was alert and attentive oriented times three.  Speech was of normal rate and rhythm.  Language was intact.  Mood was subdued and affect was appropriate.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact and fund of knowledge was average clinically.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate, military sexual trauma, polysubstance abuse in remission, dysthymia, and rule out PTSD.  She was assigned a GAF score of 50.

In an August 2012 treatment note the Veteran reported that she had bad sleep, terrible appetite, and too much anxiety.  She indicated that she was tired all the time.  

In an August 2012 psychiatry note the Veteran was noted to be working.  She had nightmares.  Mental status examination revealed the Veteran to be very well groomed in casual attire, cooperative with good eye contact, and to have no disturbance in psychomotor activity.  She was alert and attentive oriented times three.  Speech was of normal rate and rhythm.  Language was intact.  Mood was neutral and affect was appropriate.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact and fund of knowledge was average clinically.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate, polysubstance abuse in remission, dysthymia, and rule out PTSD.  She was assigned a GAF score of 50.

In an October 2012 psychiatry note the Veteran was noted to be alert, attentive, pleasant, and cooperative.  Speech was of normal rate and rhythm.  Language was intact.  Mood was euthymic and affect was congruent with mood.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact and fund of knowledge was average.  The Veteran was diagnosed with depressive disorder not otherwise specified and history of polysubstance dependence.  She was assigned a GAF score of 60.

The Veteran was afforded a VA medical examination in November 2012.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reported that the symptoms of posttraumatic stress disorder and depression could not be separated.  The test course was reported to indicate malingering as manifest by over reporting of symptoms but the examiner noted that was more likely than not that she had PTSD and depression.  As such, it was indicated that the two diagnoses were indicated but the level of impairment may be over reported.

The Veteran reported nightmares all of the time.  She reported racing thoughts and not being able to get to sleep without medications.  She had four to six hours of total sleep time and it was not restorative.  She had night sweats every other night and she got up and could not get back to sleep.  She reported that she was not eating regularly.  She had suicidal thoughts and was hospitalized recently.  She was no longer having the thoughts and had no plans to kill herself.  She had frequent crying spells.  She had depression symptoms and felt down and not very optimistic.  Sleep was a problem.  Interests were limited.  Concentration was a problem but she had been able to complete a BA program.  She reported excessive guilt.  Weight in the past six months was up twenty pounds.  Energy was better on medication.  She had intrusive daytime recollections that were intense.  The flashbacks were when the sweats occur.  She had physiologic reactions by her report of kicking at night in sleep.  She avoided loud areas, crowds, and certain men.  She reported emotional numbing.  Future plans were vague.  Irritability included pacing and talking.  Hypervigilance was always elevated.  Startle response was elevated.  She reported hearing voices like someone calling her name.  She itched all the time.  She reported a lot of fear described as numbing fear.  She described panic disorder symptoms but not at the level of panic attack.

Mental status examination revealed the Veteran to be appropriately dressed and groomed.  She was socially appropriate throughout the interview.  She related easily and appeared to be in no acute distress.  There were no unusual behaviors or mannerisms.  Her mood was euthymic and affect was appropriate to content of thought.  Speech was of normal tone, volume, and pacing.  Thought process was logical and she reached goal ideas easily.  Thought content revealed no unusual material such as delusions.  There were no perceptual distortions such as hallucinations.  Sensorium was clear and she was oriented to time, person, place, and situation.  She had specific accurate recall of individuals by name who treated her and in what context.  Her judgment was not impaired.  She was not a danger to herself and others.  

The Veteran was reexamined in November 2012.  The Veteran was tested with the Personality Assessment Inventory, Trauma Survey Inventory, and Validity Indicator Profile.  The Personality Assessment Inventory revealed that the Veteran over-endorsed item and that the results raised the possibility of a mild exaggeration of complaints.  The tests revealed that the Veteran had prominent hostility and suspiciousness that was acutely tense, fearful and hypersensitive.  The Veteran's heightened sensitivity in social interactions probably served as a formidable obstacle to the development of close relationships and to those close relationships that are established, probably a source of ruminative worry for her.  Her anxiety around social interaction may lessen the likelihood that her considerable anger was expressed directly.  She reported suspiciousness and distrust.  The pattern was often associated with prominent hostility and paranoia of potentially delusional proportions.  She was sensitive to perceived slights and insults, quick to feel that she was being treated inequitably, and held grudges.  Working relationships with others were likely to be very strained.  She was likely to be quite emotionally labile, manifesting fairly rapid and extreme swings and in particular, probably experienced episodes of poorly controlled anger.  She was uncertain about major life issues and had little sense of direction or purpose in her life as it stood.  The examiner noted that it was likely that the Veteran had a history of involvement in intense and volatile relationships and tended to be preoccupied with constant fears of being abandoned or rejected by those around her.  She was also quite impulsive and prone to behaviors likely to be self-harmful or self-destructive such as those involving spending, sex, and/or substance abuse.  She may also be at increased risk for self-mutilation or suicidal behavior.  She demonstrated an unusual degree of concern about physical functioning and health matters and probable impairment arising from somatic symptoms.  She indicated that she was experiencing a discomforting level of anxiety and tension.  She had likely been plagued by worry to a degree that her ability to concentrate and attend were significantly compromised.  She felt a lot of tension and had difficulty relaxing and likely experienced fatigue as a result of high perceived stress.  

The Veteran was likely to be a socially isolated individual who had few interpersonal relationships that could be described as close and warm.  She may have limited social skills with particular difficulty interpreting the normal nuances of interpersonal behavior that provide meaning to interpersonal relationships.  

The self-concept of the Veteran appeared poorly established.  Her self-esteem was generally low.  Her interpersonal style was characterized as remote and self-centered.  

The Veteran reported experiencing intense and recurrent suicidal thoughts and levels typical of individuals placed on suicide precautions.  She described her anger as being impatient and easily irritated.  She was relatively quick tempered at times and she may be easily provoked by the actions of those around her.  However, she did not report any specific aggressive behaviors that were a recurrent problem for her.  

The Trauma Survey Inventory was noted to produce a valid result.  The Veteran reported a number of symptoms consistent with PTSD.  She reported problems with sexual concerns, intrusive experiences, depression, anxious avoidance, and defensive avoidance.  She reported nightmares, flashbacks, upsetting memories triggered by current events and repetitive thoughts of an unpleasant previous experience which intruded into awareness.  She was likely to experience depression perceiving herself as worthless and inadequate with a view of the future as hopeless and a tendency to have thoughts about death and dying.  The Veteran may seclude herself or isolate herself from others.  She reported anxiety.  She reported difficulties with an inadequate sense of self and personal identity.

On the Structured Inventory of Malingering Symptomology test the Veteran's results suggested a high likelihood of feigning.  She endorsed a high frequency of symptoms and impairment atypical of individuals with genuine psychiatric or cognitive disorders.  

On interview the Veteran reported that she had constant thoughts of suicide but no active plan to attempt suicide.  She did not appear to be a significant risk for suicide at the time of the exam.  Her suicidal thoughts appeared to be more related to a very passive desire to relinquish any further energy.  The Veteran was very pessimistic about the possibility of her future.  She confirmed a high level of sensitivity to others and easy irritability.  She reported that at her current work setting at HyVee she sometimes found it difficult to control her temper.  

She reported relationship difficulties.  She reported being quite isolated and having a very poor relationship with her husband.  

She had a significant history of substance abuse and appeared to have a significant history of addictive behaviors which, at the time of the examination, may have included gambling.  

The examiner noted that the Veteran appeared to be an individual of average or above average intelligence.  She appeared to have numerous symptoms consistent with PTSD and depression.  The Veteran also appeared to have numerous symptoms consistent with a significant personality disorder with both borderline and antisocial features.  The tests of validity strongly suggested symptoms exaggeration.  However, testing results and the Veteran's report during the brief interview supported a diagnosis of PTSD.  The examiner opined that the Veteran more likely had a diagnosis of PTSD with some symptoms of exaggeration and a personality disorder.

The examiner diagnosed the Veteran with PTSD, major depressive disorder, recurrent, moderate, history of multiple substance abuse, and malingering.  The Veteran was assigned a GAF score of 50.

In a March 2013 psychiatry note the Veteran was noted to be working as a cashier at two stores.  Mental status examination revealed the Veteran to be very well groomed in casual attire, cooperative with good eye contact, and to have no disturbance in psychomotor activity.  She was alert and attentive oriented times three.  Speech was of normal rate and rhythm.  Language was intact.  Mood was subdued and affect was appropriate.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good.  Memory was intact and fund of knowledge was average clinically.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate, polysubstance abuse in remission, dysthymia, and rule out PTSD.  She was assigned a GAF score of 50.

Private therapy notes from a social worker dated from February 2013 to June 2013 reveal symptoms of anxiety, depression, poor esteem, and shame.  The records reveal GAF scores of 57.

The Veteran was afforded a VA medical examination in February 2014.  The examiner reported that the symptoms of the Veteran's PTSD and depression overlapped and could not be separated.  The examiner discussed treatment reports dated in June 2013 and January 2014.  Mental status examination revealed that the Veteran was rather reserved, but cooperative, pleasant, and answered questions in a brief and straightforward manner.  She was oriented in all spheres.  Her attention and concentration were intact.  She described her mood as "there are so many different ones, anxious, frustrated, sad, inadequate, depressed, lonely."  Veteran's insight and judgment were intact.  Veteran reported that "even when I am tired, and lay down, my mind is still racing, and I don't want to take a pill, but have to . . . memories of things that happened the day before, and the past, and just can't shut it down until I take one."  The Veteran was able to interpret a proverb.  Her memory for remote, recent, and immediate events were intact, including when asked what she did on the previous day stating that she showered and got dressed for work.  

The examiner rendered the opinion that the current severity of the Veteran's service-connected dysthymia and PTSD led to occasional occupational and social interference in ability to perform work tasks and/or social interactions, but generally the Veteran demonstrated normal conversation, self-care, and work and social interaction.  The examiner further opined that the Veteran had not manifested a greater severity of the psychiatric disability during any portion of the time since March 2003.  The Veteran was assigned a GAF score of 55.

In a letter dated in March 2014 the private social worker reported that the Veteran's depression and anxiety related symptoms interfered with her daily functioning.  She seemed to have isolated herself from friends and family.  She struggled to complete routine household functions and found it difficult to complete complicated chores.  Her ability to concentrate or invest attention for a reasonable period of time seemed compromised.  She noted that her anxiety and depressive lack of motivation often left her paralyzed with an inability to come to a reasoned decision.  It was likely that this dysthymic had led to the Veteran's continued work distress.  

The Veteran was afforded a VA medical examination in May 2014.  The examiner reported that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner provided a summary of a March 2014 VA treatment record.  The Veteran reported that she was in school and was working seven days a week.  She reported having mental health treatment but most of it had been pushed aside because of work hours.  

Mental status examination revealed the Veteran to be attired in black slacks, a black button front shirt, and casual shoes.  She had short, blonde, curly hair and wore jewelry.  She had polished finger nails.  She was of below average height and overweight build.  She had dark brown eyes and wore glasses.  She was rather reserved, but cooperative, and answered questions in an elaborative manner.  She was oriented in all spheres.  Her attention and concentration were intact.  She described her mood as "anxious, fearful, frustrated, sad, lonely, embarrassed, and a lot of regret."  The Veteran's insight and judgment were intact.  The Veteran reported that her sleep "is one battle after another, the racing thoughts one after another, and if I take the medicine I still have nightmares that I can't get out of . . . like I woke up and my ring was laying beside the bed and how did I take my ring off without knowing it . . . not able to stay asleep, sometimes wake up after three or four hours, and can't get back to sleep . . . that makes for some long days surviving on caffeine which doesn't help my anxiety."  The Veteran was able to interpret a proverb.  Her memory for remote, recent, and immediate events was intact, including when asked what she did on the previous day stating that she worked. 

Entitlement to an evaluation of 70 percent disabling, and no higher, for the entire period on appeal, is warranted.  Since March 2004 the Veteran's psychiatric disability has manifested at times dysphoria, blunted affect, restricted affect, poor insight, sleep problems, anxiety, feelings of hopelessness, poor appetite, thoughts of harming herself, thoughts of suicide, reduced concentration, nightmares, frequent crying spells, depression, and lack of motivation.

In March 2004 the Veteran was noted to have suicidal ideation with plan and GAF scores of 25 and 30.  The Board notes that these GAF scores are indicative of inability to function in almost all areas.  In another March 2004 treatment note the Veteran was noted to have no suicidal ideations but to have poor insight into the illness and poor ability to understand situations and act properly.  In September 2004 the Veteran was noted to have a GAF score of 45 representing serious symptoms and in November 2004 the Veteran was noted to have psychomotor retardation and was assigned a GAF score of 40.  Again in June 2005 the Veteran was assigned a GAF score of 25.  In March 2005 the Veteran was assigned a GAF score of 25 to 30 and it was noted that the Veteran had a slowed thought process and suicidal thoughts of overdose.   In January 2007 the Veteran was noted to have been admitted to the acute unit after voicing thoughts of wanting to harm herself.  Concentration was frequently noted in treatment notes to be below normal.  In July 2010 the Veteran reported that she was depressed due to being terminated from her job.  She indicated that she was suicidal and planned to overdose on her Ambien.  She also reported homicidal ideation towards her co-workers.  She reported audio hallucination and some psychomotor retardation.  She was discharged four days later with a GAF score of 40.

Private opinions dated in December 2011 and March 2014 indicated that the Veteran had depression and anxiety related symptoms that interfered with her daily functioning.  The note indicated isolation from friends and family.  She struggled to complete routine household functions.  Her ability to concentrate or invest attention for a reasonable period of time seemed compromised.  Her anxiety and depressive lack of motivation often left her paralyzed with an inability to come to a reasoned decision.  

In November 2012 the Veteran reported hearing voices like someone calling her name; however, the examiner found no perceptual disturbances on mental status examination.  

The record reveals that the Veteran has been married multiple times and that she has had marital difficulties.  

After examination in February 2014, the examiner noted that the Veteran had not manifested a greater severity of the psychiatric disability during any portion of time since March 2003.

Overall, the Veteran's symptoms more nearly approximate the criteria for an evaluation of 70 percent disabling.  She has intermittent thought of harming herself and has, at times during the period of appeal, had suicidal ideation with plan.  The Veteran has reported hearing voices.  Her GAF scores range widely but they are predominantly in the 40's and 50's representing serious to moderate symptoms.

The Veteran does not have total occupational and social impairment as contemplated by a 100 percent disability rating for PTSD.  There is no evidence of gross impairment to thought processes and communication or persistent delusions or hallucinations and no probative evidence of a persistent danger of the Veteran hurting herself or others, a disorientation to time or place, or memory loss for names of close relatives or own name.  

Notably, during the period on appeal, the Veteran has intermittently worked and has attended school, completing a degree.  Most recently in May 2014 the Veteran reported that she was in school and working seven days a week.

As the evidence is at least in equipoise that the symptoms more nearly approximate those contemplated by an evaluation of 70 percent disabling and as the preponderance of the evidence is against an evaluation in excess of 70 percent disabling, an evaluation of 70 percent disabling for the Veteran's PTSD with dysthymic disorder and polysubstance abuse in full remission is granted.

The discussion above reflects that the symptoms of the Veteran's PTSD (reported difficulties with social and occupational impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral of the Veteran's PTSD disability for an extraschedular rating is unnecessary at this time. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence reveals that the Veteran has intermittently worked during the period on appeal as well as attended school and completed a degree.  As such, the question of entitlement to a TDIU is not raised.


ORDER

A 70 percent evaluation, but not higher, for service-connected PTSD with dysthymic disorder and polysubstance abuse in full remission, is granted, subject to the rules and regulations governing the award of monetary benefits. 


REMAND

In June 2010 the Board remanded the issue of entitlement to an increased disability rating for service-connected HIV infection, currently evaluated 30 percent disabling, for further development.  The Board ordered that the Veteran be asked to identify additional, relevant private or VA treatment records that she wanted VA to help her obtain, to schedule the Veteran for a VA examination, and for the claim to be readjudicated in a supplemental statement of the case (SSOC).  

Subsequently, the Veteran was asked to identify additional evidence in a June 2010 letter and was afforded a VA medical examination in July 2010.  However, the claim was not readjudicated in a SSOC.  As such, the claim must be remanded for the agency of original jurisdiction to readjudicate the claim and issue a SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran receives consistent treatment from VA; however, non-psychiatric treatment records dated since March 2013, or summaries thereof, have not been associated with the claims file.  On remand, attempts must be made to obtain and associate these records with the claims file.  38 C.F.R. § 3.159.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records and as the Veteran's most recent examination for her HIV claim was performed more than four years ago, the Veteran must be afforded another VA medical examination regarding the severity of her HIV condition.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Then schedule the Veteran for a VA examination by appropriate physician to determine the current severity of her HIV.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for HIV-Related Illness.  Additionally, the Veteran's claims folder and a copy of this Remand must be forwarded to and reviewed by the examiner.  Upon review of the Veteran's medical history and physical examination, the examiner should prepare a report indicating which of the following [(a), (b), or (c)] best describes the impairment caused by the Veteran's HIV:

(a) AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.

(b) Refractory constitutional symptoms, diarrhea, and pathological weight loss, or; development of AIDS-related opportunistic infection or neoplasm [other than service-connected GERD and herpes infection/vaginitis].

(c) Recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; with T4 cell count less than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.

The examiner should support his or her assessment with clinical rationale, citing to evidence incorporated in the record, or to current findings upon examination.  If possible, any AIDS-related opportunistic infections identified, occurring at any time during the appeal period from March 2004 to the present day, should be specifically listed and distinguished from symptomatology associated with the Veteran's other disabilities, to include hepatitis or polysubstance abuse.  Such infections should also be distinguished from other HIV-related constitutional symptomatology. 

3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the Veteran's HIV increased rating claim.  If the claim is denied, in whole or in part, provide the Veteran and her representative an SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


